Dismissed and Opinion Filed June 30, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00156-CV

                        CANDI WEEKS, Appellant
                                  V.
         TDS CONSTRUCTION AND MP CUSTOM FABRICATIONS, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05372

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
       The filing fee and clerk’s record in this case are past due. By postcard dated February 16,

2016 we notified appellant the $205 filing fee was due. We directed appellant to remit the filing

fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. The same day, appellant filed an affidavit of inability to pay costs that

was contested by the Dallas County District Clerk. The contest was sustained by order dated

March 11, 2016. By letter dated May 20, 2016, we informed appellant the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record. We cautioned appellant that failure to do so would result in the dismissal of this appeal
without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
160156F.P05                                         JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CANDI WEEKS, Appellant                             On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00156-CV        V.                       Trial Court Cause No. DC-15-05372.
                                                   Opinion delivered by Justice Whitehill.
TDS CONSTRUCTION AND MP                            Justices Myers and Stoddart participating.
CUSTOM FABRICATIONS, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees TDS CONSTRUCTION AND MP CUSTOM
FABRICATIONS recover their costs of this appeal from appellant CANDI WEEKS.


Judgment entered June 30, 2016.




                                             –3–